Title: To John Adams from Francis James Jackson, 16 October 1821
From: Jackson, Francis James
To: Adams, John


				
					Dear Sir,
					Boston Oct 16 1821
				
				Having been told by a number of gentlemen, & particularly by the Hon. Mr Quincy, that you considered the preservation of your house at the late fire, was owing to my exertions; this Sir, is placing a great deal too much to my Cr. at the expense of your neighbours, who speedily exerted every nerve to prevent the portending destruction.Permit me to sketch what fell under my notice at this critical moment.—being about a quarter of a mile from your house, I heard the cry of fire; & hastened to the spot; as I approach’d your house, I saw there was a warm job at hand, for the fire had firm hold of the windward part of the roof; & the wind blowing verry strong from the westward; from the moment I first saw the blaze, I concluded we should be short handed, & tho’t it would be best, to endeavour to smother the flames with carpets & blankets, as they would be more plenty in the onset, than buckets & water; & I enter’d the door with a determination to try the project; as I ascended I collected some blankets, & luckily found a sufficient quantity of water lodged upon the upper chamber floor, to wet them thoroughly; which done spread them immediately over the flames, & retreated for more blankets; & as I ascended a second time, the upper chambers was so full of smoke, that I found it difficult to breathe while soping the blankets upon the floor; & had frequently to put my head out of the window to take breath; as I went thro the scuttle, it was apparent that the first spread blankets, was the means of driving so much smoke into the chambers; I tho’t this was a favorable omen, & immediately spread a second parcel of blankets, wherever I found the greatest quantity of fire; but the flames breaking out in fresh places, more blankets were required; but I sought for them thro’ the chambers in vain; for they were completely stripped of every thing movable; I went immediately to the street, where I found blankets in abundance; & was astonished to see the street lined a considerable distance, with household apparatus; it had an appearance not unlike that which I have frequently seen in Boston, when the movables of a dozen houses are piled in the street.—having collected a third parcel of blankets, I ascended, wet them, & spread them as before; & concluded that nothing was now wanting, but to keep them well wet; & a goodly number had turned their attention to this object, & employed themselves with great perseverance in bringing water up the stair way, & passing the buckets out at the scuttle; & throwing their contents with great success wherever they were most wanted; to this comparatively small number, who bro’t water up the stair-way, is the preservation of your house to be attributed, most unquestionably; from a hasty glance at the operation of the engine, I saw that it was well man’d & watered; & that they were making every effort to extinguish the fire; but not with so much success, as was anticipated;: as a great part of the water thrown from it was lost; the engine was placed to the leeward of the fire, and when the water rose above the roof, its force being so nearly exhausted, that it was carried back by the wind, which still blew verry strong; & much water that did not rise to the top of the roof, struck the butts of the shingles, & fell back into the gutter, & was lost; but as I was not in a situation to see much of the engine, these remarks may be incorrect; I think however that the engine should have been placed to the windward; unless they could have extended a long hose to the top of the roof, in which case it could have been directed to any spot at pleasure & with great effect; The Hon. Mr Greenleaf who stood for some time upon the roof close to the scuttle, to receive the buckets of water, had an excellent opportunity to judge whether the blankets were of much use; & whether the water passed thro’ the scuttle or that which was thrown from the engine did the most execution; & I think he will say, that those 20 or 30 or more who handed him the water saved your house. A great majority of those who first came turned their attention to clearing the house, & worked with surprising dexterity; this turned out to be an error in judgment; for the exertions of those who carried up water, rendered the efforts of those who carried out furniture; worse than useless; & forcible reminded me of Lord Nelson’s maxim; “first secure the victory; & then make the most of it”: nevertheless, considering the great value the house contained, & particularly the papers (which would have been a great public loss,) & considering too the alarming appearance of the flames as they approached the house, it was both natural & prudent, to make sure of them; from the hurry & bustle of the moment confusion was unavoidable, but I never saw greater exertions made at any fire in my life; & I have been present at verry many of the fires in Boston for the last fifteen years;—there were no lookers-on, but every one briskly employed; the young ladies in particular worked like heroes, lugging both furniture & water with great nimbleness; they deserve at least good husbands, who would be equally active upon any emergency.—I think by this time, Sir, you will be satisfied that the preservation of your house is owing to the exertions of no one individual, but to the persevering & combined efforts of your worthy neighbors—The whole time I spent at your house on this occasion did not exceed one hour; & for these few moments of service, I was most amply paid long before; I mean on the day the “National Cadets” paid their respects to you; I was passing, & my friend Mr. Briestler Jr. invited me in; & myself & wife had free access to all parts of your hospitable mansion; & of the bountiful refreshments it contained; & in truth I must say, that no two hours of my life was ever better enjoyed; nor no two have ever passed that I shall be less likely to forget—With great respect & esteem
				
					Francis Jackson
				
				
			